Exhibit 10.3

 

[g112461kk01i001.jpg]

Security Agreement

 

 

 

 

As of April 24, 2014, for value received, the undersigned (“Debtor”) pledges,
assigns and grants to Comerica Bank (“Bank”), whose address is 39200 Six Mile
Road, Livonia, Michigan 48152, Attention: Commercial Loan Documentation, Mail
Code 7578, a continuing security interest and lien (any pledge, assignment,
security interest or other lien arising hereunder is sometimes referred to
herein as a “security interest”) in the Collateral (as defined below) to secure
payment when due, whether by stated maturity, demand, acceleration or otherwise,
of all existing and future indebtedness (“Indebtedness”) to the Bank of RMC
MORTGAGE CORPORATION, a California corporation (“Borrower”) and/or Debtor.
Indebtedness includes without limit any and all obligations or liabilities of
the Borrower and/or Debtor to the Bank, whether absolute or contingent, direct
or indirect, voluntary or involuntary, liquidated or unliquidated, joint or
several, known or unknown; any and all obligations or liabilities for which the
Borrower and/or Debtor would otherwise be liable to the Bank were it not for the
invalidity or unenforceability of them by reason of any bankruptcy, insolvency
or other law, or for any other reason; any and all amendments, modifications,
renewals and/or extensions of any of the above; all costs incurred by Bank in
establishing, determining, continuing, or defending the validity or priority of
its security interest, or in pursuing its rights and remedies under this
Agreement or under any other agreement between Bank and Borrower and/or Debtor
or in connection with any proceeding involving Bank as a result of any financial
accommodation to Borrower and/or Debtor; and all other costs of collecting
Indebtedness, including without limit attorneys fees. Debtor agrees to pay Bank
all such costs incurred by the Bank, immediately upon demand, and until paid all
costs shall bear interest at the highest per annum rate applicable to any of the
Indebtedness, but not in excess of the maximum rate permitted by law.  Any
reference in this Agreement to attorneys fees shall be deemed a reference to
reasonable fees, costs, and expenses of both in-house and outside counsel and
paralegals, whether inside or outside counsel is used, whether or not a suit or
action is instituted, and to court costs if a suit or action is instituted, and
whether attorneys fees or court costs are incurred at the trial court level, on
appeal, in a bankruptcy, administrative or probate proceeding or otherwise. 
Debtor further covenants, agrees, represents and warrants as follows:

 

1.            Collateral shall mean all of the following property Debtor now or
later owns or has an interest in, wherever located:

 

·              all Pledged Mortgage Loans, including without limitation, all
promissory notes or other instruments or agreements evidencing the indebtedness
of obligors thereon, all mortgages, deeds to secure debt, deeds of trust and/or
security agreements securing, guaranteeing or otherwise relating thereto, all
rights to payment thereunder, all rights in the real property, improvements and
other tangible and intangible property and rights securing payment of the
indebtedness of the obligors thereon, or that are the subject of such Mortgage
Loans, all rights under documents related thereto, such as guaranties and
insurance policies (issued by governmental agencies or otherwise), including,
without limitation, mortgage and title insurance policies, binders and
commitments, fire and extended coverage insurance policies (including the right
to any return premiums) and, if applicable, flood and earthquake insurance
policies, participation certificates or agreements, FHA insurance and VA
guaranties, and all rights in cash deposits consisting of impounds, insurance
premiums or other funds held on account thereof;

 

·              all financing statements perfecting the security interest of any
Pledged Mortgage Loans or in the property securing any Pledged Mortgage Loans;

 

·              all rights of Debtor under all commitments from investors or
purchasers, covering any part of the foregoing Collateral, all rights to deliver
Pledged Mortgage Loans to investors and other purchasers pursuant thereto and
all proceeds resulting from the disposition of such Collateral pursuant thereto;

 

·              all rights to service, administer and/or collect any of the
Pledged Mortgage Loans at any date, and all rights to the payment of money on
account of such servicing, administration or collection activities;

 

·              all rights of Debtor in, to and under any agreements or other
arrangements (including without limitation, an interest rate swap agreement, an
interest cap agreement, and a forward sale agreement) entered into by Debtor to
protect itself against changes in interest rates or the market value of any of
the Collateral, including without limitation, all rights to payment arising
under such agreements or arrangements;

 

--------------------------------------------------------------------------------


 

·              all files, documents, instruments, surveys, appraisals, bonds,
certificates, correspondence, computer programs, tapes, discs, cards, accounting
records and other books, records, agreements, information and data of Debtor
relating to any of the foregoing Collateral;

 

·              all Accounts Receivable (for purposes of this Agreement,
“Accounts Receivable” consists of all accounts, general intangibles, chattel
paper (including without limit electronic chattel paper and tangible chattel
paper), contract rights, deposit accounts, documents, instruments and rights to
payment evidenced by chattel paper, documents or instruments, health care
insurance receivables, commercial tort claims, letters of credit, letter of
credit rights, supporting obligations, and rights to payment for money or funds
advanced or sold) constituting or relating to any of the foregoing Collateral;

 

·              all investment property (including, without limit, securities,
securities entitlements, and financial assets), constituting, relating to, or
secured by any of the foregoing Collateral;

 

·              all goods, instruments (including, without limit, promissory
notes), documents (including, without limit, negotiable documents), policies and
certificates of insurance, deposit accounts, and money or other property (except
real property which is not a fixture) which are now or later in possession of
Bank, or as to which Bank now or later controls possession by documents or
otherwise; and

 

·              all additions, attachments, accessions, parts, replacements,
substitutions, renewals, interest, dividends, distributions, rights of any kind
(including but not limited to stock splits, stock rights, voting and
preferential rights), products, and proceeds of or pertaining to any of the
foregoing Collateral including, without limit, cash or other property which were
proceeds and are recovered by a bankruptcy trustee or otherwise as a
preferential transfer by Debtor.

 

In the definition of Collateral, a reference to a type of collateral shall not
be limited by a separate reference to a more specific or narrower type of that
collateral.

 

As used herein, the following terms shall have the following meanings:

 

“FHA” shall mean the Federal Housing Administration and any successor thereto.

 

“Mortgage Loan” shall mean a one-to-four family, residential real estate loan
secured by a mortgage, deed to secure debt, deed of trust or other security
agreement, including (a) the promissory note or other instrument or agreement
evidencing the indebtedness of the obligor thereon, (b) the mortgage, deed to
secure debt, deed of trust and/or security agreements securing, guaranteeing or
otherwise related thereto, (c) all rights to payment thereunder, (d) all rights
in the real property, improvements and other tangible and intangible property
and rights securing payment of the indebtedness of the obligor thereon, or that
are the subject of such Mortgage Loan, (e) all rights under documents related
thereto, such as guaranties and insurance policies (issued by governmental
agencies or otherwise), including, without limitation, mortgage and title
insurance policies, binders and commitments, fire and extended coverage
insurance policies (including the right to any return premiums) and, if
applicable, flood and earthquake insurance policies, participation certificates
or agreements, FHA insurance and VA guaranties, and (f) all rights in cash
deposits consisting of impounds, insurance premiums or other funds held on
account thereof.

 

“Pledged Mortgage Loan” shall mean any Mortgage Loan (a) which is from time to
time delivered or caused to be delivered to Bank (including delivery to a third
party on behalf of Bank), or comes into the possession, custody or control of
Bank, or is identified to Bank as collateral by any other means or method,
whether or not Bank has possession of the related promissory note, for the
purpose of assignment or pledge in connection with the making of any advance of
the Indebtedness or otherwise, or (b) with respect to which Bank has made an
advance of the Indebtedness, or (c) with respect to which Debtor has requested
an advance of the Indebtedness, or (d) which is now or at any time pledged,
hypothecated, assigned, transferred, or conveyed, or a security interest therein
granted, to Bank.

 

“VA” shall mean the Veterans Administration and any successor thereto.

 

2.            Warranties, Covenants and Agreements. Debtor warrants, covenants
and agrees as follows:

 

2

--------------------------------------------------------------------------------


 

2.1          Debtor shall furnish to Bank, in form and at intervals as Bank may
request, any information Bank may reasonably request and allow Bank to examine,
inspect, and copy any of Debtor’s books and records.  Debtor shall, at the
request of Bank, mark its records and the Collateral to clearly indicate the
security interest of Bank under this Agreement.

 

2.2          At the time any Collateral becomes, or is represented to be,
subject to a security interest in favor of Bank, Debtor shall be deemed to have
warranted that (a) Debtor is the lawful owner of the Collateral and has the
right and authority to subject it to a security interest granted to Bank;
(b) none of the Collateral is subject to any security interest other than that
in favor of Bank; (c) there are no financing statements on file with respect to
any of the Collateral, other than in favor of Bank; (d) no person, other than
Bank, has possession or control (as defined in the Uniform Commercial Code) of
any Collateral of such nature that perfection of a security interest may be
accomplished by control; and (e) Debtor acquired its rights in the Collateral in
the ordinary course of its business.

 

2.3          Debtor will keep the Collateral free at all times from all claims,
liens, security interests and encumbrances other than those in favor of Bank.
Debtor will not, without the prior written consent of Bank, sell, transfer or
lease, or permit to be sold, transferred or leased, any or all of the
Collateral. Bank or its representatives may at all reasonable times inspect the
Collateral and may enter upon all premises where the Collateral is kept or might
be located.

 

2.4          Debtor will do all acts and will execute or cause to be executed
all writings requested by Bank to establish, maintain and continue an exclusive,
perfected and first security interest of Bank in the Collateral.  Debtor agrees
that Bank has no obligation to acquire or perfect any lien on or security
interest in any asset(s), whether realty or personalty, to secure payment of the
Indebtedness, and Debtor is not relying upon assets in which the Bank may have a
lien or security interest for payment of the Indebtedness.

 

2.5          Debtor will pay within the time that they can be paid without
interest or penalty all taxes, assessments and similar charges which at any time
are or may become a lien, charge, or encumbrance upon any Collateral, except to
the extent contested in good faith and bonded in a manner satisfactory to Bank.
If Debtor fails to pay any of these taxes, assessments, or other charges in the
time provided above, Bank has the option (but not the obligation) to do so and
Debtor agrees to repay all amounts so expended by Bank immediately upon demand,
together with interest at the highest lawful default rate which could be charged
by Bank on any Indebtedness.

 

2.6          Debtor will keep the Collateral in good condition and will protect
it from loss, damage, or deterioration from any cause. Debtor has and will
maintain at all times (a) with respect to the Collateral, insurance under an
“all risk” policy against fire and other risks customarily insured against, and
(b) public liability insurance and other insurance as may be required by law or
reasonably required by Bank, all of which insurance shall be in amount, form and
content, and written by companies as may be satisfactory to Bank, containing a
lender’s loss payable endorsement acceptable to Bank. Debtor will deliver to
Bank immediately upon demand evidence satisfactory to Bank that the required
insurance has been procured. If Debtor fails to maintain satisfactory insurance,
Bank has the option (but not the obligation) to do so and Debtor agrees to repay
all amounts so expended by Bank immediately upon demand, together with interest
at the highest lawful default rate which could be charged by Bank on any
Indebtedness.

 

2.7          On each occasion on which Debtor evidences to Bank the account
balances on and the nature and extent of the Accounts Receivable, Debtor shall
be deemed to have warranted that except as otherwise indicated (a) each of those
Accounts Receivable is valid and enforceable without performance by Debtor of
any act; (b) each of those account balances are in fact owing, (c) there are no
setoffs, recoupments, credits, contra accounts, counterclaims or defenses
against any of those Accounts Receivable, (d) as to any Accounts Receivable
represented by a note, trade acceptance, draft or other instrument or by any
chattel paper or document, the same have been endorsed and/or delivered by
Debtor to Bank, (e) Debtor has not received with respect to any Account
Receivable, any notice of the death of the related account debtor, nor of the
dissolution, liquidation, termination of existence, insolvency, business
failure, appointment of a receiver for, assignment for the benefit of creditors
by, or filing of a petition in bankruptcy by or against, the account debtor, and
(f) as to each Account Receivable, except as may be expressly permitted by Bank
to the contrary in another document,  the account debtor is not an affiliate of
Debtor, the United States of America or any department, agency or
instrumentality of it, or a citizen or

 

3

--------------------------------------------------------------------------------


 

resident of any jurisdiction outside of the United States.  Debtor will do all
acts and will execute all writings requested by Bank to perform, enforce
performance of, and collect all Accounts Receivable.  Debtor shall neither make
nor permit any modification, compromise or substitution for any Account
Receivable without the prior written consent of Bank.  Bank may at any time and
from time to time verify Accounts Receivable directly with account debtors or by
other methods acceptable to Bank without notifying Debtor. Debtor agrees, at
Bank’s request, to arrange or cooperate with Bank in arranging for verification
of Accounts Receivable.

 

2.8          Debtor at all times shall be in strict compliance with all
applicable laws, including without limit any laws, ordinances, directives,
orders, statutes, or regulations an object of which is to regulate or improve
health, safety, or the environment (“Environmental Laws”).

 

2.9          If Bank, acting in its sole discretion, redelivers Collateral to
Debtor or Debtor’s designee for the purpose of (a) the ultimate sale or exchange
thereof; or (b) presentation, collection, renewal, or registration of transfer
thereof; or (c) loading, unloading, storing, shipping, transshipping,
manufacturing, processing or otherwise dealing with it preliminary to sale or
exchange; such redelivery shall be in trust for the benefit of Bank and shall
not constitute a release of Bank’s security interest in it or in the proceeds or
products of it unless Bank specifically so agrees in writing. If Debtor requests
any such redelivery, Debtor will deliver with such request a duly executed
financing statement in form and substance satisfactory to Bank. Any proceeds of
Collateral coming into Debtor’s possession as a result of any such redelivery
shall be held in trust for Bank and immediately delivered to Bank for
application on the Indebtedness. Bank may (in its sole discretion) deliver any
or all of the Collateral to Debtor, and such delivery by Bank shall discharge
Bank from all liability or responsibility for such Collateral.  Bank, at its
option, may require delivery of any Collateral to Bank at any time with such
endorsements or assignments of the Collateral as Bank may request.

 

2.10        At any time and without notice, Bank may, as to Collateral;
(a) cause any or all of such Collateral to be transferred to its name or to the
name of its nominees; (b) receive or collect by legal proceedings or otherwise
all dividends, interest, principal payments and other sums and all other
distributions at any time payable or receivable on account of such Collateral,
and hold the same as Collateral, or apply the same to the Indebtedness, the
manner and distribution of the application to be in the sole discretion of Bank;
(c) enter into any extension, subordination, reorganization, deposit, merger or
consolidation agreement or any other agreement relating to or affecting such
Collateral, and deposit or surrender control of such Collateral, and accept
other property in exchange for such Collateral and hold or apply the property or
money so received pursuant to this Agreement; and (d) take such actions in its
own name or in Debtor’s name as Bank, in its sole discretion, deems necessary or
appropriate to establish exclusive control (as defined in the Uniform Commercial
Code) over any Collateral of such nature that perfection of the Bank’s security
interest may be accomplished by control.

 

2.11        Bank may assign any of the Indebtedness and deliver any or all of
the Collateral to its assignee, who then shall have with respect to Collateral
so delivered all the rights and powers of Bank under this Agreement, and after
that Bank shall be fully discharged from all liability and responsibility with
respect to Collateral so delivered.

 

2.12        Debtor delivers this Agreement based solely on Debtor’s independent
investigation of (or decision not to investigate) the financial condition of
Borrower and is not relying on any information furnished by Bank. Debtor assumes
full responsibility for obtaining any further information concerning the
Borrower’s financial condition, the status of the Indebtedness or any other
matter which the undersigned may deem necessary or appropriate now or later.
Debtor waives any duty on the part of Bank, and agrees that Debtor is not
relying upon nor expecting Bank to disclose to Debtor any fact now or later
known by Bank, whether relating to the operations or condition of Borrower, the
existence, liabilities or financial condition of any guarantor of the
Indebtedness, the occurrence of any default with respect to the Indebtedness, or
otherwise, notwithstanding any effect such fact may have upon Debtor’s risk or
Debtor’s rights against Borrower.  Debtor knowingly accepts the full range of
risk encompassed in this Agreement, which risk includes without limit the
possibility that Borrower may incur Indebtedness to Bank after the financial
condition of Borrower, or Borrower’s ability to pay debts as they mature, has
deteriorated.

 

2.13        Debtor shall defend, indemnify and hold harmless Bank, its
employees, agents, shareholders, affiliates, officers, and directors from and
against any and all claims, damages, fines, expenses, liabilities or causes

 

4

--------------------------------------------------------------------------------


 

of action of whatever kind, including without limit consultant fees, legal
expenses, and attorneys fees, suffered by any of them as a direct or indirect
result of any actual or asserted violation of any law, arising from or related
to any Collateral or Indebtedness, including, without limit, Environmental Laws,
or of any remediation relating to any property required by any law, including
without limit Environmental Laws, INCLUDING ANY CLAIMS, DAMAGES, FINES,
EXPENSES, LIABILITIES OR CAUSES OF ACTION OF WHATEVER KIND RESULTING FROM BANK’S
OWN NEGLIGENCE, except and to the extent (but only to the extent) caused by
Bank’s gross negligence or willful misconduct.

 

3.            Collection of Proceeds.

 

3.1          So long as no Event of Default or condition or event which, with
the giving of notice or passage of time, or both, would constitute an Event of
Default (a “Default”), exists and thereafter until Bank shall direct Debtor to
the contrary by notice to Debtor (an “Enforcement Notice”), Debtor shall collect
and enforce payment of all Collateral, including servicing and receiving and
collecting directly all sums payable in respect of the Collateral, except that
regardless of whether any Event of Default or Default exists, the proceeds of
any sale or other disposition of the Collateral (“Mortgage Loan Sale Proceeds”),
including without limitation, the proceeds of any “Take-Out Commitment” as
defined in the Loan Agreement, as later defined (“Take-Out Commitment”), shall
be paid directly to the Cash Collateral Account (as later defined) if made by
electronic funds transfer, or, if not made by electronic funds transfer, to the
Lock Box or as Bank shall otherwise direct, for application as provided in this
Agreement. Debtor agrees to fully and promptly cooperate and assist Bank in the
collection and enforcement of all Mortgage Loan Sale Proceeds and to hold in
trust for Bank all payments of Mortgage Loan Sale Proceeds received in
connection with Collateral. Debtor agrees to endorse to Bank and immediately
deliver to Bank all payments of Mortgage Loan Sale Proceeds, in the form
received by Debtor without commingling with any other funds.  Debtor irrevocably
authorizes Bank or any Bank employee or agent to endorse the name of Debtor upon
any checks or other items which are received consisting in whole or in part of
Mortgage Loan Sale Proceeds, and to do any and all things necessary in order to
reduce these items to money.  Bank shall have no duty as to the collection or
protection of Mortgage Loan Sale Proceeds, nor as to the preservation of any
related rights, beyond the use of reasonable care in the custody and
preservation of Mortgage Loan Sale Proceeds in the possession of Bank. Debtor
agrees to take all steps necessary to preserve rights against prior parties with
respect to the Mortgage Loan Sale Proceeds.  Nothing in this Section 3.1 shall
be deemed a consent by Bank to any sale, lease or other disposition of any
Collateral.

 

3.2          Immediately upon and at all times after an Enforcement Notice is
given, Debtor agrees to fully and promptly cooperate and assist Bank in the
collection and enforcement of all Collateral (including, without limitation,
Mortgage Loan Sale Proceeds) and to hold in trust for Bank all payments received
in connection with Collateral and from the sale, lease or other disposition of
any Collateral, all rights by way of suretyship or guaranty and all rights in
the nature of a lien or security interest which Debtor now or later has
regarding Collateral. Immediately upon and after such notice, Debtor agrees to
(a) endorse to Bank and immediately deliver to Bank all payments received on
Collateral or from the sale, lease or other disposition of any Collateral or
arising from any other rights or interests of Debtor in the Collateral, in the
form received by Debtor without commingling with any other funds, and
(b) immediately deliver to Bank all property in Debtor’s possession or later
coming into Debtor’s possession through enforcement of Debtor’s rights or
interests in the Collateral. Debtor irrevocably authorizes Bank or any Bank
employee or agent, immediately upon and after such Enforcement Notice, to
endorse the name of Debtor upon any checks or other items which are received in
payment for any Collateral, and to do any and all things necessary in order to
reduce these items to money. Bank shall have no duty as to the collection or
protection of Collateral or the proceeds of it, nor as to the preservation of
any related rights, beyond the use of reasonable care in the custody and
preservation of Collateral in the possession of Bank. Debtor agrees to take all
steps necessary to preserve rights against prior parties with respect to the
Collateral.  Nothing in this Section 3.2 shall be deemed a consent by Bank to
any sale, lease or other disposition of any Collateral.

 

3.3          Debtor agrees that the Indebtedness shall be on a “remittance
basis” on the terms and subject to the conditions of this Agreement.  Debtor
shall at its sole expense establish and maintain (and Bank, at Bank’s option may
establish and maintain at Debtor’s expense), a non-interest bearing deposit
account with Bank which shall be titled as designated by Bank (the “Cash
Collateral Account”) to which Bank shall have exclusive access and control. If
any purchasers of Pledged Mortgage Loans will remit payments of Mortgage Loan
Sale Proceeds in a manner other than by electronic funds transfer, then Debtor
shall at its

 

5

--------------------------------------------------------------------------------


 

expense also establish and maintain (and Bank, as Bank’s option may establish
and maintain at Debtor’s expense), a United States Post Office lock box (the
“Lock Box”), to which Bank shall have exclusive access and control. Debtor
expressly authorizes Bank, from time to time, to remove contents from the Lock
Box, for disposition in accordance with this Agreement.

 

Debtor shall execute all documents and authorizations as required by Bank to
establish and maintain the Cash Collateral Account and, if applicable, the Lock
Box.

 

Prior to the occurrence of an Event of Default or Default, and thereafter until
Bank shall give Debtor an Enforcement Notice, (i) Debtor agrees to notify all
purchasers of Pledged Mortgage Loans that all payments made to Debtor of
Mortgage Loan Sale Proceeds (other than payments by electronic funds transfer)
shall be remitted, for the credit of Debtor, to the Lock Box; and (ii) Debtor
agrees to notify all purchasers of Pledged Mortgage Loans that all payments made
to Debtor of Mortgage Loan Sale Proceeds by electronic funds transfer shall be
remitted to the Cash Collateral Account.

 

Immediately upon and at all times after an Enforcement Notice is given,
(i) Debtor agrees to notify all account debtors and other parties obligated to
Debtor, including without limitation, purchasers of Pledged Mortgage Loans, that
all payments made to Debtor on account of the Collateral, including without
limitation, Mortgage Loan Sale Proceeds (other than payments by electronic funds
transfer), shall be remitted, for the credit of Debtor, to the Lock Box, and
Debtor shall include a like statement on all invoices sent by Debtor to account
debtors and other parties obligated to Debtor, including without limitation,
purchasers of Pledged Mortgage Loans; and (ii) Debtor agrees to notify all
account debtors and other parties obligated to Debtor, including without
limitation, purchasers of Pledged Mortgage Loans, that all payments made to
Debtor on account of the Collateral, including without limitation, Mortgage Loan
Sale Proceeds, by electronic funds transfer shall be remitted to the Cash
Collateral Account, and Debtor, at Bank’s request, shall include a like
statement on all invoices sent by Debtor to account debtors and other parties
obligated to Debtor, including without limitation, purchasers of Pledged
Mortgage Loans.

 

3.4          Prior to the occurrence of an Event of Default or Default, all
items or amounts which are remitted to the Lock Box, to the Cash Collateral
Account, or otherwise delivered by or for the benefit of Debtor to Bank on
account of partial or full payment of, or with respect to, any Mortgage Loan
Sale Proceeds shall be applied to the payment of all advances made by Bank to
Debtor with respect to the Pledged Mortgage Loans that pertain thereto, whether
or not such advances are then due, and without taking into account any
repayments of such advances, and any surplus shall be deposited in the Debtor’s
operating account with Bank. After the occurrence of an Event of Default or
Default, all items or amounts which are remitted to the Lock Box, to the Cash
Collateral Account, or otherwise delivered by or for the benefit of Debtor to
Bank on account of partial or full payment of, or with respect to, any
Collateral (including, without limitation, any Mortgage Loan Sale Proceeds)
shall, at Bank’s option, (i) be applied to the payment of the Indebtedness,
whether then due or not, in such order or at such time of application as Bank
may determine in its sole discretion, or, (ii) be deposited to the Cash
Collateral Account.  Debtor agrees that Bank shall not be liable for any loss or
damage which Debtor may suffer as a result of Bank’s processing of items or its
exercise of any other rights or remedies under this Agreement, including without
limitation indirect, special or consequential damages, loss of revenues or
profits, or any claim, demand or action by any third party arising out of or in
connection with the processing of items or the exercise of any other rights or
remedies under this Agreement. Debtor agrees to indemnify and hold Bank harmless
from and against all such third party claims, demands or actions, and all
related expenses or liabilities, including, without limitation, attorneys fees
and INCLUDING ANY CLAIMS, DAMAGES, FINES, EXPENSES, LIABILITIES OR CAUSES OF
ACTION OF WHATEVER KIND RESULTING FROM BANK’S OWN NEGLIGENCE, except and to the
extent (but only to the extent) caused by Bank’s gross negligence or willful
misconduct.

 

3.5          Provided no Event of Default or Default exists or would result
therefrom, Bank agrees from time to time at the request of Debtor to deliver
Pledged Mortgage Loans to investors approved by Bank for sale under bailee
letters in form and substance satisfactory to Bank. Without limiting the
foregoing, a bailee letter shall provide for the release of Bank’s security
interest in and lien on the applicable Pledged Mortgage Loan in exchange for
receipt by the Bank in immediately available funds of (a) if a Take-Out
Commitment for such Pledged Mortgage Loan exists, a principal prepayment of the
Indebtedness in the amount of the greater of (i) the purchase price for such
Pledged Mortgage Loan pursuant to the applicable Take-Out Commitment for such
Pledged Mortgage Loan, or (ii) the amount of all Indebtedness advanced by the
Bank with respect to such Pledged Mortgage Loan, whether or not such advances
are then due, and

 

6

--------------------------------------------------------------------------------


 

without taking into account any repayments of such advances, or (b) if no such
Take-Out Commitment exists, a principal prepayment of the Indebtedness in the
amount of all Indebtedness advanced by the Bank with respect to such Pledged
Mortgage Loan, whether or not such advances are then due, and without taking
into account any repayments of such advances. The proceeds from the sale of any
Pledged Mortgage Loan under this Section 3.5 shall be paid and applied as
provided in Sections 3.1-3.4 hereof.

 

4.            Defaults, Enforcement and Application of Proceeds.

 

4.1          Upon the occurrence of any of the following events (each an “Event
of Default”), Debtor shall be in default under this Agreement:

 

(a)           Any failure to pay the Indebtedness or any other indebtedness when
due, or such portion of it as may be due, by acceleration or otherwise; or

 

(b)           Any failure or neglect to comply with, or breach of or default
under, any term of this Agreement, or any other agreement or commitment between
Borrower, Debtor, or any guarantor of any of the Indebtedness (“Guarantor”) and
Bank; or

 

(c)           Any warranty, representation, financial statement, or other
information made, given or furnished to Bank by or on behalf of Borrower,
Debtor, or any Guarantor shall be, or shall prove to have been, false or
materially misleading when made, given, or furnished; or

 

(d)           Any loss, theft, substantial damage or destruction to or of any
Collateral, or the issuance or filing of any attachment, levy, garnishment or
the commencement of any proceeding in connection with any Collateral or of any
other judicial process of, upon or in respect of Borrower, Debtor, any
Guarantor, or any Collateral; or

 

(e)           Sale or other disposition by Borrower, Debtor, or any Guarantor of
any substantial portion of its assets or property or voluntary suspension of the
transaction of business by Borrower, Debtor, or any Guarantor, or death,
dissolution, termination of existence, merger, consolidation, insolvency,
business failure, or assignment for the benefit of creditors of or by Borrower,
Debtor, or any Guarantor; or commencement of any proceedings under any state or
federal bankruptcy or insolvency laws or laws for the relief of debtors by or
against Borrower, Debtor, or any Guarantor; or the appointment of a receiver,
trustee, court appointee, sequestrator or otherwise, for all or any part of the
property of Borrower, Debtor, or any Guarantor; or

 

(f)            Bank deems the margin of Collateral insufficient or itself
insecure, in good faith believing that the prospect of payment of the
Indebtedness or performance of this Agreement is impaired or shall fear
deterioration, removal, or waste of Collateral; or

 

(g)           An event of default shall occur under any instrument, agreement or
other document evidencing, securing or otherwise relating to any of the
Indebtedness; or

 

(h)           An “Event of Default” as defined in the Loan Agreement.

 

4.2          Upon the occurrence of any Event of Default, Bank may at its
discretion and without prior notice to Debtor declare any or all of the
Indebtedness to be immediately due and payable, and shall have and may exercise
any right or remedy available to it including, without limitation, any one or
more of the following rights and remedies:

 

(a)          Exercise all the rights and remedies upon default, in foreclosure
and otherwise, available to secured parties under the provisions of the Uniform
Commercial Code and other applicable law;

 

(b)          Institute legal proceedings to foreclose upon the lien and security
interest granted by this Agreement, to recover judgment for all amounts then due
and owing as Indebtedness, and to collect the same out of any Collateral or the
proceeds of any sale of it;

 

7

--------------------------------------------------------------------------------


 

(c)                               Institute legal proceedings for the sale,
under the judgment or decree of any court of competent jurisdiction, of any or
all Collateral; and/or

 

(d)                                Personally or by agents, attorneys, or
appointment of a receiver, enter upon any premises where Collateral may then be
located, and take possession of all or any of it and/or render it unusable; and
without being responsible for loss or damage to such Collateral, hold, operate,
sell, lease, or dispose of all or any Collateral at one or more public or
private sales, leasings or other dispositions, at places and times and on terms
and conditions as Bank may deem fit, without any previous demand or
advertisement; and except as provided in this Agreement, all notice of sale,
lease or other disposition, and advertisement, and other notice or demand, any
right or equity of redemption, and any obligation of a prospective purchaser or
lessee to inquire as to the power and authority of Bank to sell, lease, or
otherwise dispose of the Collateral or as to the application by Bank of the
proceeds of sale or otherwise, which would otherwise be required by, or
available to Debtor under, applicable law are expressly waived by Debtor to the
fullest extent permitted.

 

At any sale pursuant to this Section 4.2, whether under the power of sale, by
virtue of judicial proceedings or otherwise, it shall not be necessary for Bank
or a public officer under order of a court to have present physical or
constructive possession of Collateral to be sold. The recitals contained in any
conveyances and receipts made and given by Bank or the public officer to any
purchaser at any sale made pursuant to this Agreement shall, to the extent
permitted by applicable law, conclusively establish the truth and accuracy of
the matters stated (including, without limit, as to the amounts of the principal
of and interest on the Indebtedness, the accrual and nonpayment of it and
advertisement and conduct of the sale); and all prerequisites to the sale shall
be presumed to have been satisfied and performed. Upon any sale of any
Collateral, the receipt of the officer making the sale under judicial
proceedings or of Bank shall be sufficient discharge to the purchaser for the
purchase money, and the purchaser shall not be obligated to see to the
application of the money. Any sale of any Collateral under this Agreement shall
be a perpetual bar against Debtor with respect to that Collateral.  At any sale
or other disposition of the Collateral pursuant to this Section 4.2, Bank
disclaims all warranties which would otherwise be given under the Uniform
Commercial Code, including without limit a disclaimer of any warranty relating
to title, possession, quiet enjoyment or the like, and Bank may communicate
these disclaimers to a purchaser at such disposition.  This disclaimer of
warranties will not render the sale commercially unreasonable.

 

4.3                            Debtor shall at the request of Bank, notify the
account debtors or obligors of Bank’s security interest in the Collateral and
direct payment of it to Bank. Bank may, itself, upon the occurrence of any Event
of Default so notify and direct any account debtor or obligor.  At the request
of Bank, whether or not an Event of Default shall have occurred, Debtor shall
immediately take such actions as the Bank shall request to establish exclusive
control (as defined in the Uniform Commercial Code) by Bank over any Collateral
which is of such a nature that perfection of a security interest may be
accomplished by control.

 

4.4                              The proceeds of any sale or other disposition
of Collateral authorized by this Agreement shall be applied by Bank first upon
all expenses authorized by the Uniform Commercial Code and all reasonable
attorneys fees and legal expenses incurred by Bank; the balance of the proceeds
of the sale or other disposition shall be applied in the payment of the
Indebtedness, first to interest, then to principal, then to remaining
Indebtedness and the surplus, if any, shall be paid over to Debtor or to such
other person(s) as may be entitled to it under applicable law. Debtor shall
remain liable for any deficiency, which it shall pay to Bank immediately upon
demand.  Debtor agrees that Bank shall be under no obligation to accept any
noncash proceeds in connection with any sale or disposition of Collateral unless
failure to do so would be commercially unreasonable.  If Bank agrees in its sole
discretion to accept noncash proceeds (unless the failure to do so would be
commercially unreasonable), Bank may ascribe any commercially reasonable value
to such proceeds.  Without limiting the foregoing, Bank may apply any discount
factor in determining the present value of proceeds to be received in the future
or may elect to apply proceeds to be received in the future only as and when
such proceeds are actually received in cash by Bank.

 

4.5                              Nothing in this Agreement is intended, nor
shall it be construed, to preclude Bank from pursuing any other remedy provided
by law or in equity for the collection of the Indebtedness or for the recovery
of any other sum to which Bank may be entitled for the breach of this Agreement
by Debtor. Nothing in this Agreement

 

8

--------------------------------------------------------------------------------


 

shall reduce or release in any way any rights or security interests of Bank
contained in any existing agreement between Borrower, Debtor, or any Guarantor
and Bank.

 

4.6                              No waiver of default or consent to any act by
Debtor shall be effective unless in writing and signed by an authorized officer
of Bank. No waiver of any default or forbearance on the part of Bank in
enforcing any of its rights under this Agreement shall operate as a waiver of
any other default or of the same default on a future occasion or of any rights.

 

4.7                            Debtor (a) irrevocably appoints Bank or any agent
of Bank (which appointment is coupled with an interest) the true and lawful
attorney of Debtor (with full power of substitution) to act in the name, place
and stead of, and at the expense of, Debtor and (b) authorizes Bank or any agent
of Bank, in its own name, at Debtor’s expense, to do any of the following, as
Bank, in its sole discretion, deems appropriate:

 

(i)                                     to demand, receive, sue for, and give
receipts or acquittances for any moneys due or to become due on any Collateral
and to endorse any item representing any payment on or proceeds of the
Collateral;

 

(ii)                                  to execute and file in the name of and on
behalf of Debtor all financing statements or other filings deemed necessary or
desirable by Bank to evidence, perfect, or continue the security interests
granted in this Agreement; and

 

(iii)                               to do and perform any act on behalf of
Debtor permitted or required under this Agreement.

 

4.8                              Upon the occurrence of an Event of Default,
Debtor also agrees, upon request of Bank, to assemble the Collateral and make it
available to Bank at any place designated by Bank which is reasonably convenient
to Bank and Debtor.

 

4.9                             The following shall be the basis for any finder
of fact’s determination of the value of any Collateral which is the subject
matter of a disposition giving rise to a calculation of any surplus or
deficiency under Section 9-615 (f) of the Uniform Commercial Code (as in effect
on or after July 1, 2001):  (a) the Collateral which is the subject matter of
the disposition  shall be valued in an “as is” condition as of the date of the
disposition, without any assumption or expectation that such Collateral will be
repaired or improved in any manner; (b) the valuation shall be based upon an
assumption that the transferee of such Collateral desires a resale of the
Collateral for cash promptly (but no later than 30 days) following the
disposition; (c) all reasonable closing costs customarily borne by the seller in
commercial sales transactions relating to property similar to such Collateral
shall be deducted including, without limitation, brokerage commissions, tax
prorations, attorneys’ fees, whether inside or outside counsel is used, and
marketing costs; (d) the value of the Collateral which is the subject matter of
the disposition shall be further discounted to account for any estimated holding
costs associated with maintaining such Collateral pending sale (to the extent
not accounted for in (c) above), and other maintenance, operational and
ownership expenses; and (e) any expert opinion testimony given or considered in
connection with a determination of the value of such Collateral must be given by
persons having at least 5 years experience in appraising property similar to the
Collateral and who have conducted and prepared a complete written appraisal of
such Collateral taking into consideration the factors set forth above.  The
“value” of any such Collateral shall be a factor in determining the amount of
proceeds which would have been realized in a disposition to a transferee other
than a secured party, a person related to a secured party or a secondary obligor
under Section 9-615(f) of the Uniform Commercial Code.

 

5.                                     Miscellaneous.

 

5.1                            Until Bank is advised in writing by Debtor to the
contrary, all notices, requests and demands required under this Agreement or by
law shall be given to, or made upon, Debtor at the following address:

 

8660 E. Hartford Drive, Suite 200A

 

 

 

 

STREET ADDRESS

 

 

 

 

 

 

 

Scottsdale

Arizona

85255

 

 

CITY

STATE

ZIP CODE

COUNTY

 

9

--------------------------------------------------------------------------------


 

5.2                            Debtor will give Bank not less than 90 days prior
written notice of all contemplated changes in Debtor’s name, location, chief
executive office, principal place of business, and/or location of any
Collateral, but the giving of this notice shall not cure any Event of Default
caused by this change.

 

5.3                              Bank assumes no duty of performance or other
responsibility under any contracts contained within the Collateral.

 

5.4                              Bank has the right to sell, assign, transfer,
negotiate or grant participations or any interest in, any or all of the
Indebtedness and any related obligations, including without limit this
Agreement. In connection with the above, but without limiting its ability to
make other disclosures to the full extent allowable, Bank may disclose all
documents and information which Bank now or later has relating to Debtor, the
Indebtedness or this Agreement, however obtained. Debtor further agrees that
Bank may provide information relating to this Agreement or relating to Debtor or
the Indebtedness to the Bank’s parent, affiliates, subsidiaries, and service
providers.

 

5.5                              In addition to Bank’s other rights, any
indebtedness owing from Bank to Debtor can be set off and applied by Bank on any
Indebtedness at any time(s) either before or after maturity or demand without
notice to anyone.  Any such action shall not constitute acceptance of collateral
in discharge of any portion of the Indebtedness.

 

5.6                              Debtor, to the extent not expressly prohibited
by applicable law, waives any right to require the Bank to: (a) proceed against
any person or property; (b) give notice of the terms, time and place of any
public or private sale of personal property security held from Borrower or
Debtor or any other person, or otherwise comply with the provisions of
Section 9-504 of the Uniform Commercial Code in effect prior to July 1, 2001 or
its successor provisions thereafter; or (c) pursue any other remedy in the
Bank’s power.  Debtor waives notice of acceptance of this Agreement and
presentment, demand, protest, notice of protest, dishonor, notice of dishonor,
notice of default, notice of intent to accelerate or demand payment of any
Indebtedness, any and all other notices to which the undersigned might otherwise
be entitled, and diligence in collecting any Indebtedness, and agree(s) that the
Bank may, once or any number of times, modify the terms of any Indebtedness,
compromise, extend, increase, accelerate, renew or forbear to enforce payment of
any or all Indebtedness, or permit Borrower to incur additional Indebtedness,
all without notice to Debtor and without affecting in any manner the
unconditional obligation of Debtor under this Agreement.  Debtor unconditionally
and irrevocably waives each and every defense and setoff of any nature which,
under principles of guaranty or otherwise, would operate to impair or diminish
in any way the obligation of Debtor under this Agreement, and acknowledges that
such waiver is by this reference incorporated into each security agreement,
collateral assignment, pledge and/or other document from Debtor now or later
securing the Indebtedness, and acknowledges that as of the date of this
Agreement no such defense or setoff exists.

 

5.7                            Debtor waives any and all rights (whether by
subrogation, indemnity, reimbursement, or otherwise) to recover from Borrower
any amounts paid or the value of any Collateral given by Debtor pursuant to this
Agreement until such times as all of the Indebtedness has been fully paid.

 

5.8                              In the event that applicable law shall obligate
Bank to give prior notice to Debtor of any action to be taken under this
Agreement, Debtor agrees that a written notice given to Debtor at least ten days
before the date of the act shall be reasonable notice of the act and,
specifically, reasonable notification of the time and place of any public sale
or of the time after which any private sale, lease, or other disposition is to
be made, unless a shorter notice period is reasonable under the circumstances. A
notice shall be deemed to be given under this Agreement when delivered to Debtor
or when placed in an envelope addressed to Debtor and deposited, with postage
prepaid, in a post office or official depository under the exclusive care and
custody of the United States Postal Service or delivered to an overnight
courier. The mailing shall be by overnight courier, certified, or first class
mail.

 

5.9                              Notwithstanding any prior revocation,
termination, surrender, or discharge of this Agreement in whole or in part, the
effectiveness of this Agreement shall automatically continue or be reinstated in
the event that any payment received or credit given by Bank in respect of the
Indebtedness is returned, disgorged, or rescinded under any applicable law,
including, without limitation, bankruptcy or insolvency laws, in which case this
Agreement, shall be enforceable against Debtor as if the returned, disgorged, or
rescinded payment or credit had not been received or given by Bank, and whether
or not Bank relied upon this

 

10

--------------------------------------------------------------------------------


 

payment or credit or changed its position as a consequence of it.  In the event
of continuation or reinstatement of this Agreement, Debtor agrees upon demand by
Bank to execute and deliver to Bank those documents which Bank determines are
appropriate to further evidence (in the public records or otherwise) this
continuation or reinstatement, although the failure of Debtor to do so shall not
affect in any way the reinstatement or continuation.

 

5.10                       This Agreement and all the rights and remedies of
Bank under this Agreement shall inure to the benefit of Bank’s successors and
assigns and to any other holder who derives from Bank title to or an interest in
the Indebtedness or any portion of it, and shall bind Debtor and the heirs,
legal representatives, successors, and assigns of Debtor.  Nothing in this
Section 5.10 is deemed a consent by Bank to any assignment by Debtor.

 

5.11                     If there is more than one Debtor, all undertakings,
warranties and covenants made by Debtor and all rights, powers and authorities
given to or conferred upon Bank are made or given jointly and severally.

 

5.12                       Except as otherwise provided in this Agreement, all
terms in this Agreement have the meanings assigned to them in Article 9 (or,
absent definition in Article 9, in any other Article) of the Uniform Commercial
Code, as those meanings may be amended, revised or replaced from time to time. 
“Uniform Commercial Code” means Act No. 174 of the Michigan Public Acts of 1962,
as amended, revised or replaced from time to time, including without limit as
amended by Act No. 348 of the Michigan Public Acts of 2000.  Notwithstanding the
foregoing, the parties intend that the terms used herein which are defined in
the Uniform Commercial Code have, at all times, the broadest and most inclusive
meanings possible.  Accordingly, if the Uniform Commercial Code shall in the
future be amended or held by a court to define any term used herein more broadly
or inclusively than the Uniform Commercial Code in effect on the date of this
Agreement, then such term, as used herein, shall be given such broadened
meaning.  If the Uniform Commercial Code shall in the future be amended or held
by a court to define any term used herein more narrowly, or less inclusively,
than the Uniform Commercial Code in effect on the date of this Agreement, such
amendment or holding shall be disregarded in defining terms used in this
Agreement.

 

5.13                       No single or partial exercise, or delay in the
exercise, of any right or power under this Agreement, shall preclude other or
further exercise of the rights and powers under this Agreement.  The
unenforceability of any provision of this Agreement shall not affect the
enforceability of the remainder of this Agreement.  This Agreement constitutes
the entire agreement of Debtor and Bank with respect to the subject matter of
this Agreement.  No amendment or modification of this Agreement shall be
effective unless the same shall be in writing and signed by Debtor and an
authorized officer of Bank.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF MICHIGAN, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

 

5.14                       To the extent that any of the Indebtedness is payable
upon demand, nothing contained in this Agreement shall modify the terms and
conditions of that Indebtedness nor shall anything contained in this Agreement
prevent Bank from making demand, without notice and with or without reason, for
immediate payment of any or all of that Indebtedness at any time(s), whether or
not an Event of Default has occurred.

 

5.15                       Debtor represents and warrants that Debtor’s exact
name is the name set forth in this Agreement.  Debtor further represents and
warrants the following and agrees that Debtor is, and at all times shall be,
located in the following place:

 

o                                    Debtor is an individual, and Debtor is
located (as determined pursuant to the Uniform Commercial Code) at Debtor’s
principal residence which is (street address, state and county or
parish):            
                                                                                               
.

 

x                               Debtor is a registered organization which is
organized under the laws of one of the states comprising the United States (e.g.
corporation, limited partnership, registered limited liability partnership or
limited liability company), and Debtor is located (as determined pursuant to the
Uniform Commercial Code)  in the state under the laws of which it was organized,
which is state:  California.

 

o                                  Debtor is a domestic organization which is
not a registered organization under the laws of the United States or any state
thereof (e.g. general partnership, joint venture, trust, estate or

 

11

--------------------------------------------------------------------------------


 

association), and Debtor is located (as determined pursuant to the Uniform
Commercial Code) at its sole place of business or, if it has more than one place
of business, at its chief executive office, which is (street address, state and
county or parish):                                                        .

 

o                                    Debtor is a registered organization
organized under the laws of the United States, and Debtor is located in the
state that United States law designates as its location or, if United States law
authorizes the Debtor to designate the state for its location, the state
designated by Debtor, or if neither of the foregoing are applicable, at the
District of Columbia.  Based on the foregoing, Debtor is located (as determined
pursuant to the Uniform Commercial Code) at
(state):                                                                                          .

 

o                                    Debtor is a foreign individual or foreign
organization or a branch or agency of a bank that is not organized under the
laws of the United States or a state thereof.  Debtor is located (as determined
pursuant to the Uniform Commercial Code) at (street address, state and county or
parish):                                               .

 

The Collateral is located at and shall be maintained at the following
location(s):

 

8660 E. Hartford Drive, Suite 200A

 

 

 

STREET ADDRESS

 

 

 

 

 

 

 

Scottsdale

Arizona

85255

 

CITY

STATE

ZIP CODE

COUNTY

 

Collateral shall be maintained only at the locations identified in this
Section 5.15.

 

5.16                    A carbon, photographic or other reproduction of this
Agreement shall be sufficient as a financing statement under the Uniform
Commercial Code and may be filed by Bank in any filing office.

 

5.17                    This Agreement shall be terminated only by the filing of
a termination statement in accordance with the applicable provisions of the
Uniform Commercial Code, but the obligations contained in Section 2.13 of this
Agreement shall survive termination.

 

5.18                    Debtor agrees to reimburse the Bank upon demand for any
and all costs and expenses (including, without limit, court costs, legal
expenses and reasonable attorneys fees, whether inside or outside counsel is
used, whether or not suit is instituted and, if suit is instituted, whether at
the trial court level, appellate level, in a bankruptcy, probate or
administrative proceeding or otherwise) incurred in enforcing or attempting to
enforce this Agreement or in exercising or attempting to exercise any right or
remedy under this Agreement or incurred in any other matter or proceeding
relating to this Security Agreement.

 

6.                                     DEBTOR AND BANK ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH
PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES
ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE
OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE INDEBTEDNESS.

 

[remainder of page intentionally left blank]

 

12

--------------------------------------------------------------------------------


 

7.                                     Special Provisions Applicable to this
Agreement.

 

This Agreement is made in connection with the letter/loan agreement between
Debtor and Bank dated of even date herewith, as it may be amended from time to
time (the “Loan Agreement”).

 

 

Debtor:

 

 

 

RMC MORTGAGE CORPORATION, a California corporation

 

 

 

By:

/s/ Kimberly G. Nelson

 

 

SIGNATURE OF

 

 

 

 

 

Its:

Treasurer

 

 

TITLE (If applicable)

 

13

--------------------------------------------------------------------------------